NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MANUEL WINN,                                    No.    18-16710

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00273-GMN-
                                                PAL
 v.

D. W. NEVEN; et al.,                            MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Nevada state prisoner Manuel Winn appeals pro se from the district court’s

summary judgment in his action alleging violations of 42 U.S.C. § 1983 and the

Religious Land Use and Institutionalized Persons Act. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004) (summary judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A). We affirm.

       The district court properly dismissed Winn’s claims against defendants

McDaniel, Neven, and Fierro because Winn failed to allege facts sufficient to state

a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); see also Starr v. Baca,

652 F.3d 1202, 1216 (9th Cir. 2011) (requirements for establishing supervisory

liability).

       The district court properly granted summary judgment on Winn’s due

process claim against defendants Thompson and Barth arising from his prison

disciplinary proceeding because Winn failed to raise a genuine dispute of material

fact as to whether he was denied any procedural protections that were due. See

Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (due process requirements for

prison disciplinary proceedings); see also Superintendent v. Hill, 472 U.S. 445,

455 (1985) (requirements of due process are satisfied if “some evidence” supports

prison disciplinary decision).

       The district court properly granted summary judgment on Winn’s retaliation

claim against defendant Evangelista because Winn failed to raise a genuine dispute

of material fact as to whether his protected activity motivated Evangelista’s


                                            2                                     18-16710
allegedly retaliatory conduct. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir.

2009) (elements of a retaliation claim in the prison context).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          3                                 18-16710